Title: Peter Poinsot to Thomas Jefferson, 18 May 1818
From: Poinsot, Peter
To: Jefferson, Thomas


          
            
              Monsieur.
               Cette 18 Mai 1818
            
            À la recommandation de mon digne & vertueux ami le Genéral Kosciuzko Je me permis de vous écrire le 25 Juin dernier, & vous envoyai une de ses lettres par la voye de Mr Barnett mon ami, votre Consul Genéral a Paris, & le duplicata le 15 Juillet Suivant par Bordeaux, N’ayant pas été favorisé de vos nouvelles. Je viens Solliciter de vôtre bienveillance, pour vous prier de vous interesser pour moi, pour les terres que je reclame, qui Sont Situées dans le Comté de Monongalia de 1200 Acres, & dont la révolution de france m’a empeché de reclamer, Je vous demande cette grace, oui je vous la demande, en mémoire du meilleur de mes amis que j’ai perdu, (& dont je n’avais cessé d’être en relation d’amitié depuis 1783 à Philadelphie où je lui fus recommandé par Mr Thomas de Bukaty Envoye Extraordre de la Cour de Pologne a Londres Son ami & le mien) Je joignis dans le tems, en duplicata, copie litérale, & le plan de mes terres. Il vous plaira permettre que je me réfère à leur contenu. Dans l’esperance que vous aurez la bonté de faire faire les recherches convenables pour m’assurer de leur Situation & les moyens pour m’en rendre possesseurs. Dans cette douce attente Je prie Vôtre Excellence d’agreer l’assurance des Sentimens d’Estime et de la plus haute Considération avec lesquels je suis
            
              De Vôtre Excellence Le trés humble obeissant serviteur
              Poinsot des Essart
            
          
          
            & si il y avait des impositions foncières a payer, Veuïllez m’en instruire afin que je puisse faire passer les fonds necessaires pour les acquitter de suitte
            
              PE
            
          
         
          Editors’ Translation
          
            
              
                Sir.
                 Cette 18 May  1818
              
              At the recommendation of my worthy and virtuous friend General Kosciuszko, I took the liberty of writing you last June 25 and sending you one of his letters through my friend Mr. Barnet, your consul general at Paris, and the duplicate through Bordeaux on 15 July. Not having been favored with any news from you, I solicit your kindness and ask you to take an interest on my behalf in the land I am claiming in Monongalia County, consisting of 1200 acres, and which I have been prevented from claiming by the French Revolution. I ask this favor of you, indeed I do so in memory of my best friend, whom I have lost (and with whom I had remained friends since meeting him in 1783 in Philadelphia, where I was recommended to him by his friend and mine, Mr. Thomas de Bukaty, envoy extraordinary in London of the Polish court). In my previous letters I enclosed, in duplicate, a literal copy of the deed and a map of my land. Please allow me to refer you to their contents, in the hope that you will kindly have the appropriate research done in order to confirm the location of that land and the means at my disposal to take possession of it. In this pleasant expectation, I ask Your Excellency please to accept the assurance of my respect and of the highest consideration with which I am,
              
                Your Excellency, your very humble obedient servant
                Poinsot des Essart
              
            
            
              And if there are property taxes to be paid, please be so kind as to inform me, so that I can transfer the necessary funds to pay them immediately
              
                PE
              
            
          
        